FILED
                            Corrected October 5, 2015+                      SEP 03 2015

                                                                         MOLLY C. DWYER, CLERK
                           NOT FOR PUBLICATION                            U.S. COURT OF APPEALS



                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT


STEPHEN ANTHONY HENRY,                           No. 14-16516

              Plaintiff - Appellant,             D.C. No. 3:13-cv-00201-CRB

 v.
                                                 MEMORANDUM*
PRISON MEDICAL PROVIDERS OF
CALIFORNIA DEPARTMENT OF
CORRECTION AND
REHABILITATION; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted August 25, 2015**

Before:       McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Stephen Anthony Henry, a California state prisoner, appeals pro se from the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

      **     + The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and we affirm.

       The district court properly granted summary judgment because Henry failed

to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent by delaying his referral to an ear, nose and throat specialist.

See id. at 1057-60 (a prison official acts with deliberate indifference only if he or

she knows of and disregards an excessive risk to the prisoner’s health; negligence

and a mere difference in medical opinion are insufficient); Hallett v. Morgan, 296

F.3d 732, 746 (9th Cir. 2002) (where the prisoner is alleging that delay of medical

treatment evinces deliberate indifference, the prisoner must show that the delay led

to further injury).

       AFFIRMED.




                                            2                                    14-16516